Examiner’s Amendment/Comment
An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR 1.312. Any replacement drawings required below should be filed as a response to this Office action and should NOT be filed as an amendment under 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Election
As set forth in the election submitted 07/07/22, applicant elects without traverse Group I (Reproductions 1.1-1.12). Accordingly, Group II (Reproductions 2.1-2.12) stands withdrawn from further prosecution. 37 CFR 1.142(b).

Reproductions
Per applicant’s election, the examiner has canceled non-elected reproductions 2.1-2.12.

Discussion of the Merits of the Case: 
A Power of Attorney (POA), filed with the USPTO in the specific case, is required of all counsel, regardless of their authorized status in front of the Hague or other Contracting Party. Applicant should complete and place in the case file (via the EFS-web system or postal mailing) form PTO-SB0080 which may be downloaded at: https://www.uspto.gov/web/forms/sb0080.pdf

Pro-Se applicant may communicate directly with examiner by telephone or email communication. However, for attorneys representing applicants please note the following:
Attorneys must be registered to practice in front of the USPTO, and have a current registration number before any merits of the case may be discussed.
The case file must contain a Power of Attorney that designates the attorney or registered law firm that authorizes communication on behalf of the applicant in this application (use form SB0080).
Without the above, examiner may only provide case status information (time frame for examination, procedural questions, and general USPTO practice questions).
For expediency and ease of communication, if applicant/attorney wishes to communicate by telephone, the examiner should be reached by email to arrange a time for a telephone interview: darcey.gottschalk@uspto.gov. Please include proposed days and times (Eastern Daylight Time) for the proposed call. The telephone communication will be initiated by applicant or applicant’s representative as appropriate. 
The merits of the application may not be discussed via email (or other electronic medium) unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. When attorney for applicant wishes to communicate with the examiner in such a way, authorization for Internet communications should be completed (form PTO-SB439 via the EFS-web system or postal mailing). The said form may be downloaded at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
Please see MPEP 502.03 II (Article 5) for more details.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225. The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for a telephone interview: darcey.gottschalk@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant: 

"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."  (See MPEP 502.03 II (Article 5) for more details)


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919